Citation Nr: 1640957	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  10-38 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was previously before the Board in February 2014, when it was remanded for further development of the evidence.  While the Veteran's appeal was in remand status, his claim for entitlement to a TDIU was granted in an April 2016 rating decision.  This action constitutes a full grant of the benefit sought on appeal with respect to that issue, and it is no longer before the Board.


FINDING OF FACT

The competent and probative evidence of record does not show that obstructive sleep apnea is related to active duty service or to a service-connected disability.


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by active service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Prior to the initial adjudication of the Veteran's claim, a letter dated in June 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

In addition, the Veteran was provided with a VA examination in December 2011.  Addendum opinions were provided in January 2012 and September 2015.  Review of the January 2012 and September 2015 VA opinion show that they are adequate in this case, as they were based on a review of the claims file, previous clinical examination, interview of the Veteran, and consideration of the Veteran's lay statements.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, the opinions provided are based upon an accurate review of the facts in this case and provide sufficient explanation and rationale to support the opinions rendered.  Accordingly, the Board finds the January 2012 and September 2015 VA opinions as to the etiology of the Veteran's obstructive sleep apnea to be adequate.

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that service connection is warranted for sleep apnea.  In various statements submitted in support of his claim, he indicated his belief that his sleep apnea was caused or aggravated by his service-connected PTSD.  Specifically, he contends that his PTSD caused him to develop a sleep disorder which resulted in sleep apnea.  He noted that he suffers from anxiety and insomnia due to his PTSD condition.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are negative for any complaints, diagnoses, or treatment for sleep apnea.  The first medical evidence documenting sleep apnea is shown in November 2008. 

Private medical records from Providence Hospital reveal that, in November 2008, the Veteran underwent a sleep study.  The sleep study revealed obstructive sleep apnea syndrome.  Treatment with CPAP was recommended.

VA treatment records from April 2004 through March 2016 reveal diagnoses of and treatment for obstructive sleep apnea beginning in November 2008.  The records do not discuss the etiology of the disorder.

In a November 2011 statement, the Veteran reported that he had difficulty sleeping due to constant nightmares, and that he was afraid to go to sleep.  He noted that his wife told him that he screamed while having nightmares, and that "after a while [he] would stop breathing."  He explained that his wife prompted him to seek medical attention, and that he then underwent a sleep study and was diagnosed with sleep apnea.

In December 2011, the Veteran underwent a VA sleep apnea examination.  The Veteran reported that he was formally diagnosed with sleep apnea in November 2008, and that he had been using a CPAP machine ever since that time.  He indicated his belief that his PTSD caused his sleep apnea.  The VA examiner performed a physical examination and diagnosed obstructive sleep apnea.  After reviewing the evidence in the claims file, the VA examiner opined that the Veteran's sleep apnea was not caused by or a result of his active duty service, and was not related to his PTSD.  The examiner explained that the medical literature did not document any association or causal relationship between PTSD and sleep apnea and there was no evidence of aggravation.  The examiner also noted that the Veteran's service treatment records did not show symptoms consistent with sleep apnea, and observed that he was discharged from service in 1971 and was not diagnosed with sleep apnea until 2008.

In a January 2012 addendum to the December 2011 VA examination, the examiner opined that it was less likely than not that the Veteran's sleep apnea was caused by or a result of his service-connected hearing loss and tinnitus.  The examiner explained that current medical literature did not denote any association between hearing loss or tinnitus and sleep apnea.  The examiner stated that they were unrelated conditions and there was no evidence of aggravation.

In September 2015, a supplemental VA medical opinion was obtained.  After reviewing the medical evidence in the claims file with specific consideration of the Veteran's lay statements suggesting that sleep apnea episodes occurred during nightmares associated with PTSD, the VA examiner opined that it was less likely than not that the Veteran's sleep apnea was etiologically related to active duty service.  In support of the opinion provided, the examiner explained that there was no indication in the evidence of any symptoms related to sleep apnea during the Veteran's active duty service.  Additionally, the examiner opined that it was less likely than not that the Veteran's sleep apnea was caused or aggravated by his PTSD.  The examiner reported that he had "specifically considered, the Veteran's claim that his constant nightmares, fear of going to sleep, and anxiety from his PTSD caused him to develop a sleep disorder . . . and that he would scream in his sleep while having a nightmare and stop breathing . . . ."  The examiner explained that, despite the Veteran's statements, obstructive sleep apnea is a specific physical condition that is related to a certain type of body and that nightmares, fear of going to sleep, and anxiety do not cause any obstruction in the physical breathing mechanism.  The examiner continued that PTSD is not a risk factor for sleep apnea, either for causation or aggravation.  The examiner then listed the risk factors for obstructive sleep apnea, which include advancing age, male gender, obesity, craniofacial or upper airway soft tissue abnormalities, smoking, nasal congestion, menopause, family history, pregnancy, end-stage renal disease, congestive heart failure, chronic lung disease, and stroke.

After thorough consideration, the Board finds that the evidence of record does not support service connection for sleep apnea.  The evidence demonstrates a diagnosis of obstructive sleep apnea.  Davidson, 581 F.3d at 1316; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  However, there is no lay or medical evidence that the Veteran experienced sleep apnea or sleep apnea symptoms during military service.  The first evidence of sleep apnea is shown in November 2008, more than 36 years after service discharge.

Additionally, the probative evidence of record does not relate the Veteran's sleep apnea to service or to a service-connected disorder.  The only medical opinions of record which address the etiology of the Veteran's sleep apnea concluded that obstructive sleep apnea was not related to active duty service and was not caused or aggravated by a service-connected disability.  The December 2011 VA examiner found that the Veteran's sleep apnea was not directly related to service and was not caused or aggravated by his service-connected PTSD.  Also, in a January 2012 VA addendum opinion, the examiner opined that the Veteran's sleep apnea was not caused by or a result of his service-connected hearing loss and tinnitus.  Additionally, the September 2015 VA addendum opinion concluded that the Veteran's sleep apnea was less likely than not directly related to his military service, or caused or aggravated by his service-connected PTSD.  The examiner specifically addressed the Veteran's lay statements describing his symptoms of experiencing sleep apnea episodes during nightmares and his belief that his PTSD caused a sleep disorder which caused his sleep apnea.  However, after considering these reports of sleep apnea episodes during nightmares and his belief that his PTSD symptoms caused sleep apnea, the examiner concluded that it was less likely than not that the Veteran's PTSD caused or aggravated his obstructive sleep apnea, explaining that obstructive sleep apnea is a physical condition and not caused or aggravated by PTSD or the symptoms of nightmares, fear of going to sleep, or anxiety.  

Although the Veteran contends that his sleep apnea was incurred during service and that it is secondary to his service-connected PTSD, the Veteran, as a layperson, is not competent to render such an opinion.  While the Veteran is competent to report observable symptomatology, such as experiencing sleep apnea episodes during nightmares, he lacks the medical training and expertise necessary to provide a probative opinion as to whether his nightmares or other PTSD symptoms caused or aggravated his obstructive sleep apnea.  Such an opinion is a medically complex issue requiring the appropriate training and expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his sleep apnea with his service-connected PTSD, he is not considered competent to address such a complex medical question. 

Because there is no competent and probative evidence of record relating the Veteran's obstructive sleep apnea to his military service or to a service-connected disability, the preponderance of the evidence is against his claim.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


